Citation Nr: 1204095	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  05-35 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel
INTRODUCTION

The appellant served in the Air Force National Guard which included several periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA) from March 1982 to November 2002.  In November 2002, she was placed on the retired reserve list.  She retired in August 2007.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim for service connection for thoracic scoliosis with associated thoracic disc disease.  

In May 2006, the appellant testified before a decision review officer (DRO) at the RO.  A transcript of the hearing has been associated with the file.  

In June 2008 and November 2009, this claim was remanded for further development.  As explained further below, the Board finds that the Appeals Management Center (AMC) substantially complied with the November 2009 remand.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding that a back disability had its onset in or is otherwise related to active service.  


CONCLUSION OF LAW

A back disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2004 letter and May 2004 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the appellant of information and evidence necessary to substantiate the claim for service connection.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  A March 2006 letter informed the appellant of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant has been able to participate effectively in the processing of her claim.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything reasonably possible to assist the appellant with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  In November 2010, the appellant received a VA examination in conjunction with her claim.  

In the November 2009 remand, the Board requested another search be completed for a detailed breakdown for the appellant's 1988 Air National Guard point statement because the appellant had alleged that she was on active duty for training (ACDUTRA) in February 1988 and in August 1989 when she injured her back.  Confirmation was in the file the appellant was on ACDUTRA in August 1989 (see May 1990 Points Statement), but the only 1988 points statement in the file started in March 1988.  

The AMC requested further information regarding whether the appellant was on ACDUTRA or inactive duty for training (INACDUTRA) in February 1988 from the Defense Finance and Accounting Service, the Missouri Air National Guard, the Minnesota Air National Guard and the National Guard Bureau.  Only negative responses were received.  The appellant's Social Security number was used to search for this information as she has changed her name four times.  The Board finds that any further search for information would be futile and that the duties to notify and to assist have been met.  

Generally, for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service, compensation will be paid to any veteran discharged or released under conditions other than dishonorable from the period of service in which such injury or disease was incurred, or preexisting injury or disease was aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for injury or disease incurred or aggravated during a period of ACDUTRA is warranted.  38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2011).  Service connection for only injury incurred or aggravated during a period of INACDUTRA is warranted (injuries include acute myocardial infarction, cardiac arrest, or cerebrosvascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a) (2011).  

For the most part, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status.  There are three ways to do establish "veteran status": 1) serve on active duty; 2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or 3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  In other words, service on active duty alone is sufficient to meet the statutory definition of veteran, however, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  

No presumptions attach (including the presumptions of soundness, aggravation, or presumptive diseases under service connection) unless "veteran" status is attained.  Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA-see, (Valerie Y.) Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Establishing "veteran" status based on aggravation during ACDUTRA is explained in Donnellan, 24 Vet. App. 167.  "Aggravated" under 38 U.S.C.A. § 101(24) has the same meaning as "aggravated" under 38 U.S.C.A. § 1153-"a preexisting injury or disease will be considered to have been aggravated by active . . . service, where there is an increase in disability during such service, unless there is specific finding that the increase is due to the natural progress of the disease."  24 Vet. App. at 172-173.  Proving aggravation must include both elements: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.  

Although an ACDUTRA claimant does not need to show that his or her ACDUTRA training proximately caused the worsening of his or her preexisting disability, the definition of aggravation in 1153 and incorporated by 101(24) does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his or her ACDUTRA.  24 Vet. App. at 173-174.  This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  Id.  

As such, "aggravated in the line of duty" as used in 38 U.S.C.A. § 101(24)(B) means that in order for a claimant to establish his or her status as a "veteran" under 38 U.S.C.A. § 101(24)(B), he or she must demonstrate that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during the period of ACDUTRA.  24 Vet. App. at 174.  The claimant has the burden to establish both elements set forth above (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease).  24 Vet. App. at 175.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Id.  

Here, the appellant does not have any active duty service (see appellant's DD 214 and National Guard request or authorization form which show her initial 1982 service was for federal ACDUTRA).  Service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan, 24 Vet. App. at 172.  The appellant may still establish service connection that a back injury leading to disability was incurred or aggravated during a period of ACDUTRA or INACDUTRA; however, no presumptions apply in this case.  

In adjudicating this case, the Board must discuss competency and credibility.  The United States Court of Appeals for Veterans Claims (Court), held that a veteran was competent to testify to factual matters of which he had first-hand knowledge, including having right hip and thigh pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The appellant contended in her December 2003 claim that she injured her back in February 1988 and August 1989.  In a March 2004 statement, she said she told her master sergeant about her back pain and was asked if she needed attention, but she said no.  On another deployment, she experienced pain when digging holes for a firing range.  She said her back swelled on the right side near the spine, but she did not seek medical attention.  She told the master sergeant and he assigned her to lighter tasks.  

In January 2005, she submitted a photocopy of a front page of a newspaper.  She claimed the picture showed her in Berlin, Germany in 1989 digging a hole.  She stated that this duty was what "did the most damage to my back."  In April, she wrote to say that in February 1988 she was helping gut an office and strained her back while carrying lumber.  Her supervisor put her on light duty.  She only reported the injury to him.  She said she was digging holes for new firing stands and strained her back in August 1989.  At a May 2006 decision review officer (DRO) hearing, she said she injured her back in February 1988.  There was no record of the injury until she returned from deployment.  She said she didn't seek medical attention because she wanted to avoid harassment.  In fall of 1989, she also injured her back.  (Transcript, pp 2-3.)  

As for other lay statements in the file, a May 2002 submission from the appellant's chief master sergeant states that when appellant was on deployment (no date was given) she injured her back while helping to remodel a barracks.  "She was in considerable pain and was given light duty for the rest of the deployment."  An April 2005 statement from the appellant's husband states that it was necessary for them to bring in outside help to take care of housecleaning.  He often applied heat and pressure to her back.  She was limited in living and moving.  A June 2005 statement from a friend of the appellant states the appellant does not participate in anything other than sedentary activities in her adult community.  "I have seen her have difficulty rising out of a car as well as rising from a seated position."  

The service treatment records in the file show the appellant did report back problems at one point, but she mostly denied recurrent back pain in service.  An August 1987 medical certificate showed no medical defects were reported by the appellant.  On March 13, 1988, a service treatment record showed she reported upper back strain "while on camp" in February 1988 at March Air Force Base.  Specifically, she claimed the strain occurred around February 9, 1988 after she was carrying lumber all day.  Her back became sore, but there was no specific injury to the back.  Physical examination revealed pain was between her scapulas and was gradually improving.  Appellant reported she had scoliosis; it was first diagnosed at age 33 and was non-progressive.  The impression was scoliosis, the extent to which was unknown and a recent ligamentous thoracic spine injury which was healing.  Follow up was encouraged.  

By July 1988, a medical certificate showed no medical defects were reported by the appellant.  A March 1989 report of medical history shows the appellant reported good health.  She specifically denied having or ever having had recurrent back pain.  She stated that an X-ray of her back was taken at request of Air National Guard; there was no elaboration.  

Annual medical certificates from February 1990, January 1991, December 1991, September 1994, August 1995, September 1997 and October 1998 did not show complaints of back symptoms, complaints or diagnoses when the appellant was specifically questioned about her health.  An October 1992 report of medical examination showed a clinical evaluation of the spine was normal.  A report of medical history showed she denied recurrent back pain.  A medical records review showed no medically disqualifying defects.  A February 1998 report of medical history showed she denied recurrent back pain.  

August and October 1996 private physical therapy notes showed a diagnosis of mid-back discomfort and scoliosis.  Treatment was related to decreasing shoulder pain.  

In April and October 1999, she reported a curved spine on physical fitness questionnaires.  In August 2000, she stated she had no back problems on a physical fitness questionnaire.  An October 2000 annual medical certificate showed she reported medications taken for allergies and menopause only; no other medical problems were reported.

In August 2004, a spine VA examination shows the claims file was reviewed and a past reported diagnosis of scoliosis noted.  The appellant reported receiving no treatment for this problem.  She related a history of developing mechanical back pain associated with material handling in 1988.  The impression was thoracic scoliosis with associated early thoracic disc disease and mechanical thoracic back pain secondary to thoracic scoliosis with associated early thoracic disc disease.  No etiology opinion was given.  

In November 2011, the appellant was given a new VA examination.  The claims file and medical records were reviewed.  The examiner noted that the appellant had a prior back diagnosis without causation established.  The appellant was 63 years old and reported service with the Air National Guard from July 1982 to November 2002.  She related that she was deployed to Berlin, Germany in the early eighties (she was unsure of the exact year) and was digging post holes with a shovel when she developed thoracic back pain.  She received no treatment at the time but was assigned to lighter duty.  She said she now had intervertebral disc disease with mechanical back pain that she treated with a home stretching program.  

She did not mention an injury received when she was gutting an office and helping to carry lumber.  

The examiner found scoliosis in the appellant's spine upon a physical examination.  This was also noted on diagnostic tests.  The diagnosis was thoracolumbar rotator scoliosis, primary thoracic secondary lumbar curve.  She also had thoracolumbar disc disease with moderate mechanical back pain.  

In determining whether the diagnosed disabilities were related to service, the examiner noted that the evidence was silent for significant back pain at the time of the injury, as reported by the appellant at the examination.  Also noticed was that follow up physical examinations and reports were silent for residual back pain.  The examiner stated that the scoliosis, disc disease and back pain were not caused by; or a result of; or permanently aggravated by activities while in service.  The back pain due to digging post holes was unrelated.  

The examiner explained that the appellant's scoliosis was adolescent scoliosis with its onset as a teenager.  It was missed on any entrance physicals.  Her X-rays were classic for this diagnosis.  The examiner stated that activities do not permanently aggravate or accelerate the natural progression of scoliosis.  As for thoracolumbar disc disease, it is a normal expected outcome of aging, with or without scoliosis.  The manifestations of the appellant are a normal progression for a sixty-three year old individual and were unrelated to activities in service.  The examiner went on: "This is further supported by the fact [the appellant's] incident was in the eighties and [she] subsequently had multiple physical fitness reports that were silent for continued back pain that was related to her digging incident."  The examiner stated these opinions were based on current orthopedic literature as to establishing causation and normal expected aging outcomes.  

The Board finds the appellant is competent to state what she has actually experienced, including that she had back pain while in service, under 38 C.F.R. § 3.159(a)(2).  However, the Board finds the appellant has been inconsistent in that she claims to have had back problems since 1988 and 1989, however, she reported many times in service after 1989 that she had no recurrent back pain.  Also, up until the November 2010 VA examination, the appellant had asserted her back pain stemmed from two distinct incidents, but at the examination she only described one incident and did not remember the month or year of the incident; instead of reporting separate injuries in 1988 and 1989 she reported one injury "in the early eighties."  As a result, the Board does not find the appellant to be a credible source on details regarding the onset or continuity of back symptoms.  Her statements are assigned little weight.  

Despite the appellant's lack of credibility due to her inconsistent statements, as stated above, the Board accepts that in February 1988 the appellant was likely on ACDUTRA and was carrying lumber all day, as she reported to a clinician in March 1988.  This statement is likely to be true as it was made closer in time to the actual event and it occurred long before the appellant sought benefits for her back.  As for the August 1989 type of duty, the appellant's orders establish that it was ACDUTRA while she was in Germany (see Orders in the file which state: AC DTY FOR TNG TDY (OCONUS)).  

The appellant's husband and friend are competent to state what they have observed about the appellant's current disability, however, this does not relate to the ultimate issue of etiology.  It is already established that the appellant has scoliosis, back pain and disc disease.  Their statements are also assigned little weight.  

The appellant's master sergeant is competent to state that he observed the appellant injure her back while deployed to March Air Force Base.  38 C.F.R. § 3.159(a)(2).  This was also documented in a March 1988 service treatment record.  The master sergeant does not speak to the etiology of the appellant's current disabilities and does not claim to address this issue.  This statement is assigned some weight.  

As for the medical evidence, the Board finds it to be competent and credible as there is no evidence to the contrary.  As a result, more weight is assigned to this evidence.  In particular, the Board assigns great weight to the November 2010 VA examination report.  The examiner looked at the claims file, including the service treatment records, interviewed the appellant, reviewed diagnostic tests and proffered an opinion based on all of the evidence and medical science.  The examiner explained why current back disability was not incurred or aggravated in service-essentially that current back disability is the result of age while the injuries in service were shown to be unrelated due to the lack of continuous symptoms.  The scoliosis had its onset prior to her Reserve service and was not aggravated beyond its natural progress.  

The Board finds that service connection for a back disability is not warranted.  The balance of the evidence shows that no back disability was incurred in service.  The appellant has the burden to establish that a preexisting back disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan, 24 Vet. App. at 175.  The appellant has not carried this burden.  Instead, the evidence shows the current back disabilities are not related to ACDUTRA service.  The Board finds that the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for a back disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


